DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Claim Objections
Claims 8, 11, 13, 16, 18-21, 26, and 29 are objected to because of the following informalities:  
Regarding Claim 8, “the short channel and the long channel devices” in line 9 should be changed to --the short channel device and the long channel devices--.   Furthermore, “a plurality of series of fins” in line 11 and “the series connection of the fins” in line 13-14 appear to be referring to the same fins 320.  Then, “the series connection of the fins” should be changed to, as a suggestion due to antecedent basis issues, --the plurality of series of fins--.    

Regarding Claim 13, “gates” in line 5 should be changed to --the plurality of gates for the long channel device and the gate for the short channel device--.
Regarding Claim 16, “gate” should be changed to --the plurality of gates for the long channel device and the gate for the short channel device--.
Regarding Claim 18, “a plurality of fins” and “the plurality of fins” should both be changed to --the plurality of series of fins--.
Regarding Claim 19, “the plurality of fins” in lines 10-11 and 12 should both be changed to --the plurality of vertical fins--.
Regarding Claim 20, “a plurality of sets of gates” should be changed to --the plurality of sets of the plurality of gates for the long channel device--.  Also, “the plurality of fins” should both be changed to --the plurality of vertical fins--.
Regarding Claim 21, “the contacts connect a top surface” in line 10 should be changed to --a plurality of metal contacts connects the top surface--.  Furthermore, “at least two vertical fins” in line 5 and “a plurality of series of fins” in line 12 are both referring to the same fins 320.  Appropriate change, such as changing “a plurality of series of fins” to --the at least two vertical fins--, to correct antecedent basis issue is required.  Furthermore, “a plurality of metal contacts” in line 16 should be changed to --the plurality of metal contacts--.
Regarding Claim 26, “the plurality of fins” should be changed to --the at least two vertical fins--.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the limitation “a plurality of metal contacts connecting a top surface of source and drain regions for the series connection of the fins in the long channel device; and a second metal contact formed on a top source and drain region on the short channel device separate from the long channel device” in lines 13-16 would render the claim indefinite for the following reasons: 
1) The limitation above incorrectly refers a top source/drain region 240 as “a top source and drain region” and top source/drain regions 340 as “source and drain regions”.  It is noted both source and drain regions since there are bottom source/drain regions 216 and 316 and top source/drain regions 240 and 340 for vertical finFET [underlying for clarity] (See Fig. 2 and paragraphs 29-31).  
2) The limitation above would render the claim indefinite since metal contacts 324 cannot connect top surfaces of source or drain regions of the plurality of fins for the long channel device because of a series connection of the plurality of fins for the long channel device.  It is rather noted that only two adjacent top source or drain regions of the plurality of fins, which are not bottom connected by the bottom source or drain regions 316, are in electrical series connection by the metal contacts 324 in order to provide a series connection for the long channel device.
3) The limitation “a top source and drain region on the short channel device” would render the claim indefinite since the short channel device includes or comprises a top source or drain region 240.  Accordingly, a top source or drain region 240 would rather be in the short channel device [underlying for clarity].  
Claims 19 and 21 with the similar limitation are also rejected with the similar reasons as discussed above.  Furthermore, claims 9 and 11 reciting “the source and drain regions” and claims 14 and 24 reciting “a bottom source and drain region” and claims 17 and 18 reciting “the top  source and drain regions” are also rejected with similar reason for rejecting claim 8 as discussed above.  Furthermore, dependent claims, which depend from claim 1, 19, or 21, are also rejected by virtue of their dependencies.   

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejections as set forth above in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/DANIEL WHALEN/
Primary Examiner, Art Unit 2829